Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…(c)    a medium having one or more particulate materials, one or more aqueous materials, or a combination of the one or more particulate materials and the aqueous materials in the internal space of the water dissolvable container, wherein the medium comprises materials that are differentiable from the water dissolvable container and has a density sufficient to form a seed delivery device having a specific gravity greater than water, (d)    wherein at least a portion of the water dissolvable container dissolves upon exposure to adequate water moisture and exposes the medium to water moisture to form a moistened medium, (e)    wherein the moistened medium is comprised of materials that affix the one or more plant seeds to at least a portion of the moistened medium to form one or more particles, the one or more particles having a specific gravity greater than water, and (f)    wherein the one or more plant seeds remain affixed to the one or more particles when the one or more particles are inundated or submerged in water and the water dissolvable container has dissolved completely…” in claim 1 and the claim limitations of “…(b)    encapsulating (i) one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643